 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT [with term period]

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective (DATE), 20[__],
(“Effective Date”) by and between [name] (“Executive”) and ABM Industries
Incorporated, a Delaware corporation (“Company” or “ABM”).

 

1.EMPLOYMENT.  In consideration of the terms and commitments contained in this
Agreement, Executive agrees to and acknowledges the following:

 

2.TERM, RESPONSIBILITIES AND TITLE.  The initial term of this Agreement shall be
from the Effective Date through: (i) [Month] 31, 20[__] (“Initial Term”); or
(ii) the date upon which Executive’s employment is terminated in accordance with
Section 6. This Agreement shall be automatically renewed for additional one (1)
year terms (each an "Extension Term") upon the expiration of the Initial Term
and each Extension Term, unless either party gives the other party a written
notice of non-renewal not less than sixty (60) days prior to the date of
expiration of the Initial Term or any Extension Term (“Notice of Non-Renewal”)
(together, the Initial Term and all Extension Terms are referred to herein as
the "Term"). Where the Agreement is terminated upon Notice of Non-Renewal,
Executive’s employment shall continue on an “at-will” basis following the
expiration of the Term, and the Company or Executive may terminate Executive’s
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Following a
Notice of Non-Renewal, Executive shall continue to be eligible to receive
benefits governed by the terms of the ABM Severance Policy, or any policy or
plan of the Company as in effect as of the termination date, which may be
modified, amended, suspended and/or terminated at any time for any reason by the
Company in its sole discretion. Executive shall assume and perform such duties,
functions and responsibilities relating to Executive’s employment with Company
as may be assigned from time to time by the Company. Executive’s title shall be
[Title] of Company, subject to modification as determined by the Company’s Board
of Directors (“Board”).

 

3.COMPENSATION.  Company agrees to compensate Executive, and Executive agrees to
accept as compensation in full, a base salary, less applicable state and federal
withholdings, paid according to the Company’s standard payroll practices.
Executive will also be eligible for short-term discretionary incentive awards
pursuant to the terms of the Performance Incentive Program or any applicable
successor program (“Bonus”) or applicable severance policy, subject to the terms
and conditions of the applicable program. Further, Executive is eligible to
receive awards under the 2006 Equity Incentive Plan, as amended and restated, or
any applicable successor plan, subject to the terms and conditions of the
applicable plan and as determined by the Company in its discretion.

 

 

 

   

4.COMPLIANCE WITH LAWS AND POLICIES.  Executive shall dedicate his/her full
business time and attention to the performance of duties hereunder, perform
his/her duties in good faith and to a professional standard, and fully comply
with all laws and regulations pertaining to the performance of his/her
responsibilities, all ethical rules, ABM’s Code of Business Conduct and Ethics,
ABM’s Recoupment Policy as well as any and all of policies, procedures and
instructions of Company[, including but not limited to the provisions of Section
304 of the Sarbanes-Oxley Act of 2002. (CFO and CEO only)].

 

5.RESTRICTIVE COVENANTS.  In consideration of the compensation, contract term,
potential Severance Benefits, continued employment provided by Company, as well
as the access Company will provide Executive to its Confidential Information, as
defined below, and current and prospective customers, all as necessary for the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during Executive’s employment and thereafter as provided:

 

5.1CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but is
not limited to: (i) Company and its subsidiary companies’ trade secrets,
know-how, ideas, applications, systems, processes and other confidential
information which is not generally known to and/or readily ascertainable through
proper means by the general public; (ii) plans for business development,
marketing, business plans and strategies, budgets and financial statements of
any kind, costs and suppliers, including methods, policies, procedures,
practices, devices and other means used by Company and its subsidiaries in the
operation of its business, pricing plans and strategies, as well as information
about Company and affiliated entity pricing structures and fees, unpublished
financial information, contract provisions, training materials, profit margins
and bid information; (iii) information regarding the skills, abilities,
performance and compensation of other employees of the Company or its
subsidiaries, or of the employees of any company that contracts to provide
services to the Company or its subsidiaries; (iv) information of third parties
to which Executive had access by virtue of Executive’s employment, including,
but not limited to information on customers, prospective customers, and/or
vendors, including current or prospective customers’ names, contact information,
organizational structure(s), and their representatives responsible for
considering the entry or entering into agreements for those services, and/or
products provided by Company and its subsidiaries; customer leads or referrals;
customer preferences, needs, and requirements (including customer likes and
dislikes, as well as supply and staffing requirements) and the manner in which
they have been met by Company or its subsidiaries; customer billing procedures,
credit limits and payment practices,; and customer information with respect to
contract and relationship terms and conditions, pricing, costs, profits, sales,
markets, plans for future business and other development; purchasing techniques;
supplier lists; (v) information contained in Company’s LCMS database, JDE , LMS
or similar systems; (vii) any and all information related to past, current or
future acquisitions between Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information”).

 

2

 

  

5.2NON-DISCLOSURE.  Company and Executive acknowledge and agree that Company has
invested significant effort, time and expense to develop its Confidential
Information. Except in the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, Company or its subsidiaries or by virtue of Executive’s
employment. This Confidential Information has unique value to the Company and
its subsidiaries, is not generally known or readily available by proper means to
their competitors or the general public, and could only be developed by others
after investing significant effort, time, and expense. Executive understands
that Company or its subsidiaries would not make such Confidential Information
available to Executive unless Company was assured that all such Confidential
Information will be held in trust and confidence in accordance with this
Agreement and applicable law. Executive hereby acknowledges and agrees to use
this Confidential Information solely for the benefit of Company and its
affiliated entities.

 

5.3NON-SOLICITATION OF EMPLOYEES.  Executive acknowledges and agrees that
Company has developed its work force as the result of its investment of
substantial time, effort, and expense. During the course and solely as a result
of Executive’s employment with Company, Executive will come into contact with
officers, directors, employees, and/or independent contractors of Company and
affiliated-entities, develop relationships with and acquire information
regarding their knowledge, skills, abilities, salaries, commissions, benefits,
and/or other matters that are not generally known to the public. Executive
further acknowledges and agrees that hiring, recruiting, soliciting, or inducing
the termination of such individuals will cause increased expenses and a loss of
business. Accordingly, Executive agrees that while employed by Company and for a
period of twelve months following the termination of Executive’s employment
(whether termination is voluntary or involuntary), Executive will not directly
or indirectly solicit, hire, recruit or otherwise encourage, assist in or
arrange for any officer, director, employee, and/or independent contractor to
terminate his/her business relationship with Company or any other
Company-affiliated entity except in the proper performance of this Agreement.
This prohibition against solicitation shall include but not be limited to: (i)
identifying to other companies or their agents, recruiting or staffing firms, or
other third parties the Company officers, directors, employees, or independent
contractors who have specialized knowledge concerning Company’s business,
operations, processes, methods, or other confidential affairs or who have
contacts, experience, or relationships with particular customers; (ii)
disclosing or commenting to other companies or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal

 

3

 

  

characteristics of any person still engaged by Company or any other
Company-affiliated entity; and (iii) providing such information to prospective
companies or their agents, recruiting or staffing firms, or other third parties
preceding possible engagement.

 

5.4NON-SOLICITATION OF CUSTOMERS.  Executive acknowledges and agrees that
Company and its subsidiaries have identified, solicited, and developed their
customers and developed customer relationships as the result of their investment
of significant time, effort, and expense and that Company has a legitimate
business interest in protecting these relationships. Executive further
acknowledges that Executive would not have been privy to these relationships
were it not for Executive’s employment by Company. Executive further
acknowledges and agrees that the loss of such customers and clients would damage
Company and potentially cause Company great and irreparable harm. Consequently,
Executive covenants and agrees that during and for twelve months following the
termination of Executive’s employment with Company (whether such termination is
voluntary or involuntary), Executive shall not, directly or indirectly, for the
benefit of any person or entity other than the Company, attempt to seek, seek,
attempt to solicit, solicit, or accept work from any customer, client or active
customer prospect: (i) with whom Executive developed a relationship while
employed by Company or otherwise obtained Confidential Information about for the
purpose of diverting business from Company or an affiliated entity; and (ii)
that is located in a state or foreign country in which: (a) the Executive
performed work, services, or engaged in business activity on behalf of the
Company within the twelve-month period preceding the effective date of
Executive’s termination of employment; and/or (b) where the Company has business
operations and Executive was provided Confidential Information regarding the
Company’s business activities in those territories within the twelve-month
period preceding the effective date of Executive’s termination of employment.
This Section 5.4 shall not apply if the State of Employment is California.

 

5.5POST EMPLOYMENT COMPETITION.  Executive agrees that while employed by the
Company and for a period of twelve months following Executive’s termination of
employment (whether such termination is voluntary or involuntary), Executive
shall not work, perform services for, or engage in any business, enterprise, or
operation that engages in a Competing Business (as defined below) in a
Restricted Territory (as defined below). For purposes of this Agreement,
“Competing Business” means the provision of any goods, products, or services
that are the same or substantially similar to those provided by the Company, or
any Company-affiliated entity of which Executive had Confidential Information,
in the twelve month period preceding the effective date of Executive’s
termination of employment. Executive acknowledges that the Company and its
subsidiaries are engaged in business in various states throughout the U.S. and
various international locations. Accordingly, and in view of the nature of
Executive’s nationwide position and responsibilities, “Restricted Territory” as

 

4

 

  

used herein means each state and each foreign country: (i) in which Executive
performed work, services, or engaged in business activity on behalf of the
Company within the twelve-month period preceding the effective date of
Executive’s termination of employment; and/or (ii) where the Company has
business operations and Executive was provided Confidential Information
regarding the Company’s business activities in those territories within the
twelve-month period preceding the effective date of Executive’s termination of
employment. The restrictions in Section 5.5 shall only apply if, within the
twelve month period prior to the effective date of Executive’s termination,
Executive was employed by the Company to perform sales, marketing, and/or
operational activities, or was directly involved in corporate development and
strategy (i.e. mergers, acquisitions, divestitures and/or other corporate
strategic initiatives) for the Company or its subsidiaries/affiliates. Further,
Section 5.5 shall not apply if the State of Employment is California.

 

5.6NON-DISPARAGEMENT.  Following the severance of Executive’s employment for any
reason, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light the Company,
Company-affiliated entities, or its or their reputation, goodwill, commercial
interests or past and present officers, directors and employees.

 

5.7CREATIONS.  The terms and conditions set forth in Appendix A attached hereto
are hereby incorporated by reference as though fully set forth herein.

 

5.8CONFIDENTIAL INFORMATION OF OTHERS.  Executive will not use, disclose to the
Company or induce the Company to use any legally protected confidential,
proprietary or trade secret information or material belonging to others which
comes into Executive’s knowledge or possession at any time, nor will Executive
use any such legally protected information or material in the course of
Executive’s employment with the Company. Executive has no other agreements or
relationships with or commitments to any other person or entity that conflicts
with Executive’s obligations to the Company as an employee of the Company or
under this Agreement, and Executive represents that Executive’s employment will
not require Executive to violate any legal obligations to any third-party. In
the event Executive believes that Executive’s work at the Company would make it
difficult for Executive not to disclose to the Company any legally protected
confidential, proprietary or trade secret information or materials belonging to
others, Executive will immediately inform the Company’s Senior Vice President of
Human Resources. Executive has not entered into, and Executive agrees Executive
will not enter into, any oral or written agreement in conflict with this
Agreement.

 

5.9COOPERATION WITH LEGAL MATTERS.  During Executive’s employment with Company
and thereafter, Executive shall cooperate with Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter in any forum, including but not

 

5

 

  

limited to lawsuits, administrative charges, audits, arbitrations, and internal
and external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against the Company or a
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.9, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify the Company immediately in the event there is a
request for information or inquiry pertaining to the Company, any
Company-affiliated entity, or Executive’s knowledge of or employment with the
Company. In performing responsibilities under this Section following termination
of employment for any reason and after Executive has received all Severance
Benefits (as defined below) which Executive is eligible to receive pursuant to
Section 6.2 (“Severance Period”), if any, Executive shall be compensated for
Executive’s time at an hourly rate of $250 per hour. However, during any period
in which Executive is an employee of the Company or during the Severance Period,
Executive shall not be so compensated.

 

5.10REMEDIES AND DAMAGES.  The parties agree that compliance with Sections 5.1 –
5.7 of the Agreement and Appendix A is necessary to protect the business and
goodwill of Company, that the restrictions contained herein are reasonable and
that any breach of this Section will result in irreparable and continuing harm
to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive in Section 5, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.

 

5.11LIMITATIONS.  Nothing in this Agreement shall be binding upon the parties to
the extent it is void or unenforceable for any reason in the State of
Employment, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices; provided, however, that
to the extent that any provision in this Agreement could be modified to render
it enforceable under applicable law, it shall be deemed so modified and enforced
to the fullest extent allowed by law.

 

6

 

  

6.TERMINATION OF EMPLOYMENT.

 

6.1TERMINATION BY COMPANY FOR CAUSE.  The Company may terminate Executive’s
employment with the Company at any time, without any advance notice, upon a good
faith determination by the Company, for Cause. Where the Company terminates
Executive’s employment for Cause, the Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination.
Thereafter, Executive shall not have any other rights or claims under this
Agreement, and all other obligations of the Company under this Agreement shall
cease. For purposes of this Agreement, “Cause” shall mean the occurrence of one
of the following: (i) Executive’s serious misconduct, dishonesty, disloyalty, or
insubordination; (ii) Executive’s conviction (or entry of a plea bargain
admitting criminal guilt) of any felony or a misdemeanor involving moral
turpitude; (iii) drug or alcohol abuse that has a material or potentially
material effect on the Company’s reputation and/or on the performance of
Executive’s duties and responsibilities under this Agreement; (iv) Executive’s
failure to substantially perform Executive’s duties and responsibilities under
this Agreement for reasons other than death or Disability, as defined below; (v)
Executive’s repeated inattention to duty for reasons other than death or
Disability; (vi) Executive’s material violation of the Company’s Code of
Business Conduct; and (vii) any other material breach of this Agreement by
Executive.

 

6.2NOTICE TERMINATION BY COMPANY.  The Company may terminate Executive’s
employment with the Company upon ninety (90) days’ notice to Executive at any
time, for any reason or no reason at all (“Notice”) or, in the Company’s sole
discretion, with ninety (90) days’ pay in lieu of notice, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees. Where the Company terminates Executive’s
employment with Notice, and Executive’s employment is not terminated due to
Cause, death or Disability (as defined below): (i) the Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination; and (ii) severance benefits as described on Appendix B hereto
(“Severance Benefits”); provided, that, notwithstanding anything to the contrary
set forth in the Policy, Executive’s eligibility to receive the Severance
Benefits is conditioned on Executive’s continued compliance with all continuing
obligations under this Agreement, including but not limited to those set forth
in Section 5. Executive shall not have any other rights or claims under this
Agreement, and all other obligations of the Company under this Agreement shall
cease.

 

6.3VOLUNTARY TERMINATION BY EXECUTIVE.  Executive may give sixty (60) days’
written notice of Executive’s resignation of employment at any time during the
Term of this Agreement, and the Company shall pay to Executive all compensation
to which Executive is entitled up through the date of termination. Thereafter,
Executive shall not have any other rights or claims under this

 

7

 

  

Agreement, and all other obligations of the Company under this Agreement shall
cease. Company reserves the right to relieve Executive of Executive’s duties at
the Company’s discretion following notice of Executive’s intent to resign.

 

6.4DEATH OR DISABILITY.  Executive’s employment hereunder shall automatically
terminate upon the death of Executive and may be terminated at the Company’s
discretion as a result of Executive’s Disability. “Disability” means Executive’s
substantial inability to perform Executive’s essential duties and
responsibilities under this Agreement for either 90 consecutive days or a total
of 120 days out of 365 consecutive days as a result of a physical or mental
illness, injury or impairment, all as determined in good faith by the Company.
If Executive’s employment is terminated due to the Executive’s death or
Disability, Executive, or, upon death, Executive’s designated beneficiary or
estate, as applicable, shall: (i) receive all compensation to which Executive is
entitled up through the date of termination; and (ii) be eligible to receive a
prorated Bonus based on the length of performance in the applicable performance
period prior to death or Disability. In the case of Disability, Executive’s
eligibility to receive the prorated Bonus is conditioned on: (x) Executive
having first signed a release agreement in the form provided by the Company and
the release becoming irrevocable by its terms within sixty (60) calendar days
following the date of Executive’s termination of employment; and (y) Executive’s
continued compliance with all continuing obligations under this Agreement,
including but not limited to those set forth in Section 5. Thereafter, Executive
and Executive’s designated beneficiary or estate, as applicable, shall not have
any other rights or claims under this Agreement, and all other obligations of
the Company under this Agreement shall cease.

 

6.5TIMING OF PAYMENTS.  In the event that Executive becomes entitled to receive
Severance Benefits pursuant to Section 6.2, Executive shall receive such
payments pursuant to the terms set forth in the Policy. Any pro-rated Bonus that
becomes payable to Executive pursuant to Section 6.4 shall be paid to Executive
at the end of the applicable performance period when such payments are made to
other participants and in accordance with the terms of the applicable plan or
program, provided that in no event shall any such payment be made to Executive
later than March 15th of the calendar year following the calendar year in which
Executive incurs a Disability. For the avoidance of doubt, the parties intend
that any payments that become payable to Executive pursuant to Section 6.4 shall
be exempt from 409A of the Internal Revenue Code) as a short-term deferral
within the meaning of Treasury Regulation section 1.409A-1(d).

 

6.7EXCESS PARACHUTE PAYMENTS.  Subject to a Release between Executive and the
Company approved by the Board of Directors or the Compensation Committee of ABM
Industries Incorporated, if the Severance Benefits, an equity award, and/or any
other benefit provided based on an agreement between Executive and the Company
would be an excess parachute payment (“Total Benefits”), but for the application
of this Section, then the Total Benefits will be

 

8

 

  

reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
excess parachute payment; provided, however, that the foregoing reduction will
not be made if such reduction would result in Executive receiving an amount
determined on an after-tax basis, taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law and any applicable federal,
state and local income and employment taxes (the “After-Tax Amount”) less than
ninety percent (90%) of the After-Tax Amount of the Total Benefits without
regard to this clause. Whether requested by the Executive or the Company, the
determination of whether any reduction in Total Benefits to be provided to
Executive is required pursuant this Section, and the value to be assigned to the
Executive's covenants in Section 5 hereof for purposes of determining the
amount, if any, of the “excess parachute payment” under Section 280G of the Code
will be made at the expense of the Company by the Company's independent
accountants or benefits consultant. The determination of whether any reduction
in Severance Benefits, equity award(s) and/or any other agreement or otherwise
is required pursuant to the preceding sentence will be made at the expense of
the Company by independent accountants selected by Company or the Company’s
benefits consultant. The fact that Executive’s right to Total Benefits may be
reduced by reason of the limitations contained in this paragraph will not of
itself limit or otherwise affect any other rights of Executive under any other
agreement. In the event that any payment or benefit intended to be provided is
required to be reduced pursuant to this Section, Executive will be entitled to
designate the payments and/or benefits to be so reduced in order to give effect
to this Section, provided, however, that payments that do not constitute
deferred compensation within the meaning of Section 409A will be reduced first.
The Company will provide Executive with all information reasonably requested by
Executive to permit Executive to make such designation. In the event that
Executive fails to make such designation within ten (10) business days after
receiving notice from the Company of a reduction under this Section, the Company
may effect such reduction in any manner it deems appropriate. The term “excess
parachute payment” as used in this paragraph means a payment that creates an
obligation for Executive to pay excise taxes under Section 280G of the Internal
Revenue Code of 1986, as amended, or any successor statute.

 

6.8ACTIONS UPON TERMINATION.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have immediately resigned as an officer
and/or director of the Company and of any Company subsidiaries or affiliates,
including any LLCs or joint ventures, as applicable. Further, if during
employment Executive held any membership or position as a representative of the
Company for any outside organization (such as BOMA, IREM, IFMA or BSCIA), or as
a trustee for a union trust fund (such as a Taft-Hartley or similar fund), upon
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from such membership or position, or trustee position, and
shall cooperate fully with the Company in any

 

9

 

  

process whereby the Company designates a new representative to replace the
position vacated by Executive. Executive also agrees that all property
(including without limitation all equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) furnished
to or created or prepared by Executive incident to Executive’s employment with
the Company belongs to the Company and shall be promptly returned to the Company
upon termination of Executive’s employment.

 

6.9WITHHOLDING AUTHORIZATION.  To the fullest extent permitted under the laws of
the State of Employment hereunder, Executive authorizes Company to withhold from
any Severance Benefits otherwise due to Executive and from any other funds held
for Executive’s benefit by Company, any damages or losses sustained by Company
as a result of any material breach or other material violation of this Agreement
by Executive, pending resolution of any underlying dispute.

 

7.NOTICES.

 

7.1ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

 

Executive:(Executive Name)

(Home Address)

(City, ST Zip)

Email: (email)

 

Company:(Legal Company Name)

551 Fifth Avenue, Suite 300

New York, NY 10176

Attention: Chief Executive Officer

 

Copy:ABM Industries Incorporated

551 Fifth Avenue, Suite 300

New York, NY 10176

Attention: Senior Vice President of Human Resources

 

7.2RECEIPT.  Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

 

8.GENERAL PROVISIONS.

 

8.1GOVERNING LAW.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment, which, for purposes of this

 

10

 

  

Agreement, shall mean the state where Executive is regularly and customarily
employed and where Executive’s primary office is located.

 

8.2NO WAIVER.  Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

 

8.3SEVERABILITY.  It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the law
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be either automatically deemed so narrowly drawn, or any court of
competent jurisdiction is hereby expressly authorized to redraw it in that
manner, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

8.4SURVIVAL.  All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 – 5.9 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.

 

8.5REPRESENTATIONS BY EXECUTIVE.  Executive represents and agrees that Executive
has carefully read and fully understands all of the provisions of this
Agreement, that Executive is voluntarily entering into this Agreement and has
been given an opportunity to review all aspects of this Agreement with an
attorney, if Executive chooses to do so. Executive also represents that
Executive will not make any unauthorized use of any confidential or proprietary
information of any third party in the performance of Executive’s duties under
this Agreement and that Executive is under no obligation to any prior employer
or other entity that would preclude or interfere with the full and good faith
performance of Executive’s obligations hereunder.

 

8.6ENTIRE AGREEMENT.  Unless otherwise specified herein, this Agreement,
together with Appendix A, sets forth every contract, understanding and
arrangement as to the employment relationship between Executive and Company, and
may only be changed by a written amendment signed by both Executive and the
Company’s Chief Executive Officer or Senior Vice President of Human Resources.

 

8.6.aNO EXTERNAL EVIDENCE.  The parties intend that this Agreement speak for
itself, and that no evidence with respect to its

 

11

 

  

terms and conditions other than this Agreement itself may be introduced in any
arbitration or judicial proceeding to interpret or enforce this Agreement.

 

8.6.bOTHER AGREEMENTS.  It is specifically understood and agreed that this
Agreement supersedes all oral and written agreements between Executive and
Company prior to the date of this Agreement, provided, however, that any Change
in Control Agreement shall remain in full force and effect according to its
terms. It is also expressly understood that, notwithstanding any provision to
the contrary contained in this Agreement (whether explicit or implicit), the
terms and restrictions set forth in any prior agreement regarding assignment of
intellectual property or restrictions on competition, solicitation of employees,
or solicitation of customers, including, but not limited to, any such provision
in any Asset Purchase Agreement, Merger Agreement, Stock Purchase Agreement or
any agreement ancillary thereto entered into by and between Executive and any
Company-affiliated entity setting forth Executive’s duties under a Covenant Not
To Compete in connection with the sale of such assets, shall also remain in full
force and effect during employment and thereafter.

 

8.6.cAMENDMENTS.  This Agreement may not be amended except in a writing approved
by the Chief Executive Officer or Senior Vice President of Human Resources and
signed by the Executive.

 

IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.

 

Executive:(Executive Name)

 

  Signature:    

 

  Date:     

 

Company:(Legal Company Name)

 

  Signature:    

 

  Title:     

 

  Date:     

 

12

 

 

APPENDIX A

 

A.ASSIGNMENT.  Executive hereby assigns, and agrees to assign, to the Company,
without additional compensation, Executive’s entire right, title and interest in
and to (a) all Creations, and (b) all benefits, privileges, causes of action and
remedies relating to the Creations, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all such registrations, renewals and/or extensions; to sue for all past, present
or future infringements or other violations of any rights in the Creation; and
to settle and retain proceeds from any such actions). As used herein, the term
Creations includes, but is not limited to, creations, inventions, works of
authorship, ideas, processes, technology, formulas, software programs, writings,
designs, discoveries, modifications and improvements, whether or not patentable
or reduced to practice and whether or not copyrightable, that relate in any
manner to the actual or demonstrably anticipated business or research and
development of the Company or its affiliates, and that are made, conceived or
developed by Executive (either alone or jointly with others), or result from or
are suggested by any work performed by Executive (either alone or jointly with
others) for or on behalf of the Company or its affiliates: (i) during the period
of Executive’s employment with the Company, whether or not made, conceived or
developed during regular business hours; or (ii) after termination of
Executive’s employment if based on Confidential Information. Executive agrees
that all such Creations are the sole property of the Company or any other entity
designated by it, and, to the maximum extent permitted by applicable law, any
copyrightable Creation will be deemed a work made for hire. If the State of
Employment is California, Executive UNDERSTANDS THAT THIS PARAGRAPH DOES NOT
APPLY TO ANY CREATION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870
OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED BELOW.
Executive understands that nothing in this Agreement is intended to expand the
scope of protection provided to Executive by Sections 2870 through 2872 of the
California Labor Code.

 

B.DISCLOSURE.  Executive agrees to disclose promptly and fully to Executive’s
immediate supervisor at the Company, and to hold in confidence for the sole
right, benefit and use of Company, any and all Creations made, conceived or
developed by Executive (either alone or jointly with others) during Executive’s
employment with the Company, or within one (1) year after the termination of
Executive’s employment if based on Confidential Information. Such disclosure
will be received and held in confidence by the Company. In addition, Executive
agrees to keep and maintain adequate and current written records on the
development of all Creations made, conceived or developed by Executive (either
alone or jointly with others) during Executive’s period of employment or during
the one-year period following termination of Executive’s employment, which
records will be available to and remain the sole property of the Company at all
times.

 

13

 

  

C.ASSIST WITH REGISTRATION.  Executive agrees that Executive will, at the
Company’s request, promptly execute a written assignment of title for any
Creation required to be assigned by Section B. Executive further agrees to
perform, during and after Executive’s employment, all acts deemed necessary or
desirable by the Company to assist it (at its expense) in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Creation assigned to the Company pursuant to Section B. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. Should the Company be unable to secure
Executive’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright, or other right or protection relating to any
Creation, whether due to Executive’s mental or physical incapacity or any other
cause, Executive hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to undertake such acts in Executive’s name as if executed and
delivered by Executive, and Executive waives and quitclaims to the Company any
and all claims of any nature whatsoever that Executive may not have or may later
have for infringement of any intellectual property rights in the Creations. The
Company will compensate Executive at a reasonable rate for time actually spent
by Executive at the Company’s request on such assistance at any time following
termination of Executive’s employment with the Company.

 

CALIFORNIA LABOR CODE
SECTION 2870-2872

 

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

1.Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

2.Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and

 

14

 

  

inventions to be in the United States, as required by contracts between the
employer and the United States or any of its agencies.

 

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 

15

 

  

APPENDIX B

 

Title   Severance ABM Industries Incorporated Executive Vice Presidents  
18 months base pay and target bonus ABM Industries Incorporated Senior Vice
Presidents   12 months base pay and target bonus

 

In addition, ABM Industries Incorporated (ABMI) will pay Senior Executives an
amount equal to the ABMI portion of medical insurance for the length of the
severance period, not to exceed eighteen months, and ABMI will pay such officer
a pro-rated portion of such officer’s target bonus for the fraction of the
fiscal year that has been completed prior to the date of termination based on
ABMI’s actual performance for the entire fiscal year. The pro-rated portion of
the bonus shall be paid at such time as bonuses are paid to employees generally,
but in no event later than March 15th of the year following the end of the
fiscal year in which the bonus is no longer subject to a substantial risk of
forfeiture.

 

Except as set forth below, severance payments will be made in semi-monthly
installments for the duration of the severance period.

 

Separation Agreement

 

To receive severance pay under provisions of this policy, a Senior Executive is
required to execute a separation agreement and release within 60 days following
the officer’s termination of employment. No payment will be made unless and
until the separation agreement and release is signed and returned in accordance
with the policy.

 

Section 409A

 

Notwithstanding the above, a Senior Executive shall not be considered to have
terminated employment with ABMI for purposes of this policy and no payments
shall be due to the Senior Executive under this policy unless the Senior
Executive would be considered to have incurred a “separation from service” from
ABMI within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”). Each amount to be paid or benefit to be provided under this
policy shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in the Severance Pay section of this
policy that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this policy
during the six-month period immediately following the Senior Executive’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Senior Executive’s termination of
employment (or upon the officer’s death, if earlier). In addition, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, if the Senior Executive terminates employment after October 15th,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this policy prior to December 31st of the year in which the
termination of employment occurs shall, subject to the

 

16

 

  

previous sentence of this section, instead be paid on the first business day
following January 1st of the year following the Senior Executive termination of
employment.

 

17

 